DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on 4/16/2022 has been entered.
Election/Restrictions
Applicant’s election with traverse of Group III, claims 15-20, filed on 3/04/2021 is acknowledged. The traversal is on the ground(s) that the restricted inventions are not independent inventions and that examination of all claimed inventions together would not present a serous burden on the U.S. Patent and Trademark Office. This is not found persuasive because the issue as to the meaning and intent regarding “independent and distinct” as used in 35 U.S.C 121 and 37 CFR 1.41 has been adequately addressed in MPEP §802.01. Therein, it is stated that the legislative intent was to maintain the substantive law on the subject of restriction practice prior to enactment of 35 USC 121. Such practice permitted restriction between distinct, albeit dependent inventions. If the intent had been otherwise, then only the term “independent” would have been used. Thus, restriction between the distinct inventions set forth in this application is proper even though these inventions are clearly related.
With regard to applicant’s allegation that joinder of these distinct inventions would not present a serious burden to the U. S. Patent and Trademark Office, see pages 1-2; such allegations relied on the unsupported assumption that the search and the examination of both the invention would be coextensive. Further, while there may be some overlap in the searches of the two inventions, there is no reason to believe that the searches would be identical. Therefore, based on the additional work involved in searching and examining both distinct inventions together, restriction of the distinct inventions is clearly proper.
Regarding applicant’s arguments against the distinction of Inventions I and II as related as process and apparatus for its practice, see page 1, last ¶ and page 2, ¶1; the inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process. (MPEP § 806.05(e)). In this case, the process as claimed can be practiced by another materially different apparatus, such as, a filter housing without the central stack having a base component and a top portion, wherein the center stack is positioned within the cavity of the filter housing and attached to the housing, the center stack having an axial aperture in the top portion, the axial aperture having a circumferential surface; and of the filter center support required by Invention I. Because Invention II does not require the claimed structural limitations of the central stack of Invention I or the claimed structural limitations of the filter center support, then the inventions are distinct.
Applicant’s comments on the differences between inventions II and III, further indicate that the inventions are distinct and independent.
The requirement is still deemed proper and is therefore made FINAL.
Claim Objections
Claim(s) 15 is/are objected to because of the following informalities:
Claim 15 has been improperly amended as it does not show some of the deleted text as required.
Appropriate correction is required.
Claim Interpretation - 35 USC § 112(f)
The claims are no longer interpreted under 35 USC § 112(f).
Claim Rejections - 35 USC § 112(a)
Applicant’s arguments, see pages 9-10, filed 2/21/2022, with respect to the rejection of claim 22 under 35 USC § 112(a) have been fully considered and are persuasive. The rejection of claim 22 under 35 USC § 112(a) has been withdrawn.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claim(s) 21 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 21, the limitation “the stepped portion extending axially to include a portion of the first inner surface at the first inner diameter to a portion of the second inner surface at the second diameter, and the conical portion including a conical surface extending between the first portion of the first inner surface and the second portion of the second inner surface” lacks support in the original disclosure and therefore constitutes new matter. The written description does not clearly allow persons of ordinary skill in the art to recognize that the inventor was in possession of the invention, and that the invention, in that context, is what is now claimed. MPEP § 2163.02.
Claim Rejections - 35 USC § 112(b)
Applicant’s amendments to claim 15 have overcome the rejections(s) under 35 U.S.C. § 112(b) previously set forth.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION — The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claim(s) 21 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim(s) 21 recite(s) the limitation “the annular surface having a stepped and conical portion, the stepped portion extending axially to include a portion of the first inner surface at the first inner diameter to a portion of the second inner surface at the second diameter, and the conical portion including a conical surface extending between the first portion of the first inner surface and the second portion of the second inner surface such that the sword spans the stepped and conical portion” in lines 2, onward.
This limitation is unclear.
Does the annular surface have one portion that is both stepped AND conical? Does the annular surface have 2 portions, one stepped portion and a second conical portion?
Is the first inner surface a subcomponent of the first portion of the filter center support or a subcomponent of the annular surface of the filter center support?
Is the second inner surface a subcomponent of the second portion of the filter center support or a subcomponent of the annular surface of the filter center support?
Consequently, a person of ordinary skill in the art would not be able to particularly point out and distinctly define the metes and bounds of the subject matter of the claim. Therefore, the claim is indefinite for failing to distinctly claim the invention.
Claim Rejections - 35 USC § 112(d)
Applicant’s arguments, see page 11, filed 2/21/2022, with respect to the rejection of claims 22 & 24 under 35 USC § 112(d) have been fully considered and are persuasive. The rejection of claims 22 & 24 under 35 USC § 112(d) has been withdrawn.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), fourth paragraph:
Subject to the [fifth paragraph of 35 U.S.C. 112 (pre-AIA )], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.
Claim(s) 21 is/are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 21 recites the limitation: “the annular surface having a stepped and conical portion, the stepped portion extending axially to include a portion of the first inner surface at the first inner diameter to a portion of the second inner surface at the second diameter”.
However, Claim 15 upon which the claim depends recites the limitations: “the first portion having a first inner surface at the first inner diameter”; “the second portion having a second inner surface”; and “an annular surface extending axially from the first portion to the second portion”. “Extending axial from the first portion to the second portion” as required by claim 15 is incompatible with the limitations of claim 21 of “include a portion of the first inner surface at the first inner diameter to a portion of the second inner surface at the second diameter”; because the first inner diameter and the second inner diameter are parts of the first and second portions.
As such, the stepped portion of the annular surface of claim 21 fails to include all the limitations of the annular surface of claim 15, in particular extending axially from the first portion to the second portion.
Therefore, claim(s) 21 fail(s) to include all the limitations of claim 15 upon which it depends.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claim(s) 15, 20, 22, and 24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Application Publication No. 20140183116 by Ardes.
Regarding claim(s) 15, Ardes teaches a fuel filter (see ¶ [0002] “The present invention relates to a liquid filter, in particular an oil or fuel filter of an internal combustion engine”), comprising:
a filter center support (see Figs. 1 & 3, supporting body 33; see also ¶ [0044] “a hollow cylindrical grid-shaped supporting body 33 that radially inwardly supports hollow cylindrical filter material body 30 when there is a flow through it,”) having:
a first portion extending along a first axial length (see Figs. 1 & 3, bottom portion of support 33), and
the first portion having:
a first inner surface at a first inner diameter (see Fig. 1, annotated below, first inner surface of the first wall of the first/bottom portion of support 33); and
a second portion extending along a second axial length (see Figs. 1 & 3, top portion of support 33),
the second portion having a second inner surface at a second inner diameter (see Fig. 1, annotated below);
an annular surface (39) extending axially from the first portion to the second portion (see Figs. 1 & 3, the inner diameter which lies at the intermediate surface of support 33 at location 39 reads on the claimed annular surface because it extends between the larger diameter first/bottom portion of the support 33 and the smaller diameter top/second portion of the support 33);
a sword (39’) extending inward from the filter center support (33) and spanning from the first portion, along the annular surface, and to the second portion (see Fig. 1, annotated below; and ¶ [0049] “As second positioning means 39 at the filter insert, here a radially inward-protruding dog 39’ is provided on the inner circumference of supporting body 33 of filter insert 3.”; see also Fig. 1 annotated below; showing sword 39’ spanning the difference in inner diameters of the first and second wall);
an end cap (31) (see Figs. 1 & 3);
a filter element (30) attached to an undersurface of the end cap (31) (see Figs. 1 & 3);
a wall (32) that forms a space (see Fig. 1; the volume above the wall (32) reads on the space formed), the wall (32) positioned at the filter base of the fuel filter (6); and
a pin (35) attached to the wall (32) (see Figs. 1 & 3).
The “fuel filter (3)” of Ardes is fully capable of performing the functional limitation(s) of being “is positioned circumferentially within a filter housing (10) using the sword (39’) (see Fig. 1) (see ¶ [0049] “As second positioning means 39 at the filter insert, here a radially inward-protruding dog 39’ is provided on the inner circumference of supporting body 33 of filter insert 3. Second positioning means 29 and 39 ensure that when filter insert 3 is plugged onto standpipe 2, filter insert 3 assumes a defined position, regarded in the circumferential direction, relative to standpipe 2. Here, first positioning means 18 and 28 and second positioning means 29 and 39 are matched to one another in such a way that, in the assembled state of liquid filter 1, as shown in FIG. 1, closing pin 35 on lower end plate 32 of filter insert 3 is forced into the position in which it is ready for engagement with liquid discharge channel 15.”; and ¶ [0048] “In the lower region of standpipe 2, on the outer circumference thereof there is integrally formed a radially outward-protruding dog 28’, as first positioning means 28 at the standpipe side, which, during installation of standpipe 2, guides the standpipe, regarded in the circumferential direction, into a defined position relative to filter housing 10. In FIG. 1, standpipe 2 is shown in this position. By means of a sealing ring 21’, standpipe 2 is sealed against filter housing 10, and moreover is at the same time locked or clamped to filter housing 10 in order, after a one-time insertion of standpipe 2 into tube base 17, to prevent a withdrawal of standpipe 2 during a change of the filter insert.”; emphasis added; the sword (39’) and fuel filter (3) read on the claim functional limitations, because the pin 35 is aligned circumferentially in the filter housing (10) by the interaction of the sword (39’) and the positioning means 29 of the standpipe in combination with the first positioning means 18 and 28, particularly when the fuel filter (3) is changed after the “one-time insertion or the stand pipe 2” into filter base (17) of the filter housing (10)).

    PNG
    media_image1.png
    1660
    1342
    media_image1.png
    Greyscale
It has been held that the recitation that an element is “capable of” performing a function or operable to perform (e.g., “configured to”, “adapted to”) does not teach away from prior art structure if the prior art has the same capability but only requires the ability to so perform. It does not constitute a limitation in any patentable sense. MPEP 2114.II. See also MPEP § 2173.05(g).¶1: “in In re Schreiber, the claims were directed to a conical spout (the structure) that “allow[ed] several kernels of popped popcorn to pass through at the same time” (the function). In re Schreiber, 128 F.3d 1473, 1478, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997). As noted by the court in Schreiber, “[a] patent applicant is free to recite features of an apparatus either structurally or functionally.” Id.”
Regarding claim(s) 20, Ardes teaches the fuel filter of claim 15.
Ardes further teaches wherein the end cap (31) includes:
an extension (locking means 36) and at least one prong (valve seat 41) (see Fig. 1, annotated above),
the at least one prong (41) including an axial extension (41) that extends from an underside of the end cap,
the axial extension (41) having an axial surface to axially locate the fuel filter (3) within a housing (10 & 11) (see Fig. 1) (see ¶ [0042] “Valve body 40 works together with a valve seat 41 that is integrally formed on an upper end plate 31 of filter insert 3.”).
Regarding claim(s) 22, Ardes teaches the fuel filter of claim 15.
Ardes further teaches wherein the first inner surface extends below the sword (see Fig. 1, annotated above; the first inner surface of the support (33) can be seen below the sword 3(9’)).
Regarding claim(s) 24, Ardes teaches the fuel filter of claim 15.
Ardes further teaches wherein the second inner surface extends at least partially above the sword (39’) (see Fig. 1, annotated above; the second inner surface of the support (33) can be seen on extending above the sword (39’)).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 21 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. 20140183116 by Ardes.
Regarding claim(s) 21, Ardes teaches the fuel filter of claim 15.
Ardes further teaches the filter center support (33) further comprising where the annular surface having a stepped portion (see Fig. 1, annotated above); and the stepped portion extending axially to include a portion of the first inner surface at the first inner diameter to a portion of the second inner surface at the second diameter (see Fig. 1, annotated above) such that the sword (39’) spans the stepped portion (see Fig. 1, annotated above).
Ardes is silent as to where the conical portion includes a conical surface extending between the first portion of the first inner surface and the second portion of the second inner surface.
Ardes further teaches, at a different location of the filter center support (33), a conical portion (see Fig. 1, annotated above; conical portion).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filling date to combine the stepped portion between the first inner surface and the second inner surface of Ardes with a conical portion of the support (33) as taught by Ardes, to yield the predictable results of a stepped and conical portion of the support to facilitate directing the standpipe (2) inward and upward during insertion of the fuel filter (3). MPEP 2143.A.
Regarding claim(s) 25, Ardes teaches the fuel filter of claim 15.
Ardes is silent as to wherein the pin (35) and the sword (39’) are angularly offset from one another with respect to a hypothetical radial line that passes through a center of the pin (35) and a centerline of the fuel filter (3).
However, it has been determined that where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device. MPEP § 2144.04.IV.A.¶2.
In the current case, the offset in the angular position of the pin (35) and sword (39”) is merely a recitation of the relative cylindrical dimensions of the claimed device. The claimed device and the prior art device will not perform differently; because both align the pin with the sword in the filter housing to block the drain passage (see ¶ [0049], cited above). Therefore, the claimed device is not patentably distinct from the prior art device.
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Ardes, in further view of DE 102013202446 by Preissinger et al. (per EPO machine translation).
Regarding claim 6, Ardes teaches the fuel filter assembly of claim 15.
Ardes is silent as to wherein the pin (35) includes: a first set of fins and a second set of fins that are orthogonal to the first set of fins, and wherein a profile of each of first set of fins is different from a profile of each of the second set of fins.
However, Preissinger teaches a fluid filter (see ¶ [0001] “The invention relates to a filter arrangement for hydraulic fluids, in particular to an oil filter arrangement.”) comprising a pin (axial extension 10) (see Figs. 4-5 & 7-8) including:
a first set of fins (see Fig. 7 & Fig. 8, annotated below, showing a first set of fins with a first profile; while only one fin is shown due to perspective the matching, symmetrical fin on the other side is shown clearly in Fig. 7 an alternative view); and
a second set of fins that are orthogonal to the first set of fins (see Fig. 7 & Fig. 8, annotated below, second set of fins with a second profile different from the first profile of the first set of fins), and
wherein a profile of each of first set of fins is different from a profile of each of the second set of fins (see Fig. 8, annotated below).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filling date to combine the with the pin (35) of Ardes with a first and second set of fins on a pin 10, the first and second set of fins having different profiles as taught by Preissinger, to yield the predictable results of inserting the pin into a channel (see Ardes Fig. 1, liquid discharge channel 15; Preissinger Fig. 1, idle pipe 5; and Preissinger ¶ [0020] “This means that when the ring filter element is replaced, the new ring filter element 6 must be positioned in the lower part 1 in such a way that the axial extension 
    PNG
    media_image2.png
    806
    1318
    media_image2.png
    Greyscale
10 penetrates into the drain opening leading to the idle pipe 5 when the ring filter element 6 is inserted into the lower part.”). MPEP 2143.A.
Claim(s) 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ardes, in further view of US Patent Application Publication No. 20110203982 by Braunheim (Braunheim2).
Regarding claim(s) 26, Ardes teaches the fuel filter of claim 15.
Ardes is silent as to wherein the space includes an annular, hydrophobic diaphragm that is generally permeable to fuel and generally impermeable to water.
However; Braunheim2 teaches a fuel filter (see Title) comprising a wall (see Fig. 3, annotated below) that forms a space (4’); wherein the space (4’) includes an annular, hydrophobic diaphragm (7) (see Abstract “The water separator has a hydrophobic and annular diaphragm through which fuel can flow from a radially outward to a radially inward direction.”)that is generally permeable to fuel and generally impermeable to water (see ¶ [0007] “A water separator is provided in addition inside the dirt pot, so that the dirt pot per se can be used both as a dirt-collecting chamber and also as a water-collecting chamber, and has on the base side at least one outlet for collected dirt or respectively for collected water.”) in order to protect the internal combustion engine from damage caused by the water content of the fuel (see ¶ [0002]).

    PNG
    media_image3.png
    471
    950
    media_image3.png
    Greyscale
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filling date to use a space includes an annular, hydrophobic diaphragm that is generally permeable to fuel and generally impermeable to water as taught by Braunheim2 in the filter of Ardes in order to protect the internal combustion engine from damage caused by the water content. MPEP 2143.G.
Further, it would have been obvious to a person having ordinary skill in the art before the effective filling date to combine a wall of Ardes with a space including an annular, hydrophobic diaphragm that is generally permeable to fuel and generally impermeable to water as taught by Braunheim2, to yield the predictable results of protecting the internal combustion engine from damage caused by the water content by removing said water content. MPEP 2143.A.
Response to Amendment
The objection to claim 19 is moot, because the claim has been canceled.
The prior rejection of claim 17 under 35 USC § 112(d) is moot, because the claim has been canceled.
Applicant’s amendments to the claims have overcome rejections under 35 USC § 103 previously set forth.
New rejections under 35 U.S.C. § 112(a), 112(d), & 103 are presented as necessitated by the most recent amendment.
Response to Arguments
Applicant’s arguments, see page(s) 8-9, with respect to the rejection(s) of claim(s) 15 under 35 USC § 103 have been fully considered, but they are not persuasive.
Regarding applicant’s argument as to the structural limitations of the claimed invention (see pages 8-9); as discussed above, Ardes clearly teaches “a sword span ‘from the first portion, along the annular surface, and to the second portion” (see Fig. 1, annotated below; and ¶ [0049] “As second positioning means 39 at the filter insert, here a radially inward-protruding dog 39’ is provided on the inner circumference of supporting body 33 of filter insert 3.”; see also Fig. 1 annotated above; showing sword 39’ spanning the difference in inner diameters of the first and second wall); “at least one prong having an axial surface to axially locate the fuel filter within the housing” (see Fig. 1, valve seat 41); and “the stepped portion extending axially to include a portion of the first inner surface at the first inner diameter to a portion of the second inner surface at the second diameter” (see Fig. 1, annotated above).
Further, the limitation of a “conical portion including a conical surface extending between the first portion of the first inner surface and the second portion” has been found obvious over the teachings of the claimed structure within the additional structures taught by Ardes.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGEL OLIVERA whose telephone number is (571)270-0391. The examiner can normally be reached M-F: 9:00 AM - 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali P. Slawski can be reached on (571) 270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANGEL OLIVERA
Examiner
Art Unit 1773


/ANGEL OLIVERA/ Examiner, Art Unit 1773